Citation Nr: 0505695	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  99-12 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to February 29, 1996, 
for assignment of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from October 1974 to August 1976.

This matter originates from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, that increased the veteran's 
disability evaluation for PTSD from 50 to 100 percent, 
effective June 14, 1996.  In an April 1999 rating decision, 
the RO determined that the assignment of an effective date of 
June 14, 1996, was erroneous and that the proper effective 
date for the assignment of a 100 percent rating was February 
29, 1996.  The veteran timely appealed the effective date of 
this award to the Board of Veterans' Appeals (Board).  In a 
January 2001 Board decision, the Board denied an effective 
date prior to February 29, 1996, for the assignment of a 100 
percent evaluation for PTSD.  The veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated in April 2001, the Court 
vacated the Board's January 2001 decision and remanded the 
case to the Board for further adjudication in light of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
576. 114 Stat/ 2096 (2000).

In a January 2002 decision, the Board again denied the 
appellant's claim for an effective date earlier than February 
29, 1996, for the assignment of a 100 percent evaluation for 
PTSD.  The veteran appealed to the Court, and by Order in 
August 2003, the Court vacated the January 2002 Board 
decision and remanded for VCAA notice.  In February 2004, the 
Board in turn remanded the matter to the RO in compliance 
with VCAA requirements.


FINDINGS OF FACT

1.  On February 29, 1996, the RO received a written statement 
from the veteran requesting an increased evaluation for his 
service-connected PTSD.

2.  In a February 1998 rating decision, the RO determined 
that a 100 percent evaluation was warranted for the veteran's 
service-connected PTSD.

3.  An increase in disability due to the veteran's service-
connected PTSD was not factually ascertainable prior to 
February 29, 1996.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
February 29, 1996, for the assignment of a 100 percent 
evaluation for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the February 1998 decision preceded the enactment of the 
VCAA.  Thereafter, the RO did furnish VCAA notice to the 
veteran in May 2004.  Because the VCAA notice in this case 
was not provided to the appellant prior to the RO decision 
from which he appeals, it can be argued that the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2004 letter, as well as the April 1999 
statement of the case and September 2004 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The Board also notes that the May 2004 letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Thus, the Board finds that VA's duty to 
notify has been fulfilled and any defect in the timing of 
such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining VA medical records identified by the appellant.  
The appellant was also afforded VA examinations during the 
appeal period and attended a hearing.  

The Board notes that the veteran is represented by an 
attorney at law who is well-versed in VA laws and 
regulations.  The case has previously been before the Court 
on two prior occasions.  Perceived deficiencies with regard 
to notice and assistance to the veteran were identified by VA 
and the veteran's representative in Joint Motions before the 
Court, and those perceived deficiencies have been addressed 
and remedied.  No other VCAA deficiencies have been 
identified by the veteran's representative.  Under these 
circumstances, the Board finds that VA has fulfilled its duty 
to notify and assist the appellant in the claim under 
consideration and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.  

II.  Analysis

In the instant case, a review of the record reveals that by a 
February 1998 RO decision, the veteran's rating for PTSD was 
increased from 30 to 100 percent, effective June 14, 1996.  
However, in an April 1999 decision, the RO determined that 
clear and unmistakable error had been committed in the RO's 
February 1998 decision with regard to the effective date 
assigned, and changed the effective date for the 100 percent 
evaluation to February 29, 1996.  The veteran and his 
representative contend that the effective date should date 
back one year earlier than the February 29, 1996 date.

Under the version of Diagnostic Code 9411 for PTSD in effect 
during the time period in question, a 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
criteria under Diagnostic Code 9411 for a 100 percent rating 
have each been found to be an independent bases for granting 
a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a) (West 2002).  This statutory provision is 
implemented by regulation which provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, which ever 
is later.  38 C.F.R. § 3.400(o)(1) (2004).  An exception to 
that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002).  See 38 C.F.R. § 
3.400(o)(2); see also Harper v. Brown, 10 Vet.App. 125 
(1997).    

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2004).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  
38 C.F.R. §§ 3.1(p); 3.155 (2004).  The regulation which 
governs informal claims, 38 C.F.R. § 3.155 (2004), provides 
as follows:  (a) Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by [VA], from a claimant . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Id.

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

In order to apply the above statutory and regulatory 
provisions to the instant appeal, it is necessary to 
determine the date of receipt of the appellant's claim for an 
increased evaluation, and to determine the date that it 
became factually ascertainable that the appellant's service-
connected disabilities increased in severity to the 100 
percent rating.

As an initial matter, the Board points out that the appellant 
did not appeal the January 1994 rating decision that 
initially granted service connection for PTSD and assigned a 
30 percent evaluation.  Therefore, that decision is final.  
38 C.F.R. § 20.200; 38 U.S.C.A. § 20.1103.  Next, looking to 
the date that the appellant filed a claim for an increased 
rating claim for his PTSD, the Board observes that the date 
of receipt of such claim was no earlier than February 29, 
1996.  That is the date that the RO received the appellant's 
statement (on VA Form 21-4138) requesting an increase in his 
service-connected PTSD disability.  There is simply no other 
evidence, nor does the appellant contend, that a claim for an 
increased evaluation was filed any earlier than February 29, 
1996.

The essential question thus is whether it was factually 
ascertainable during the year prior to the veteran's February 
19, 1996, claim that his PTSD was 100 percent disabling.  The 
veteran seeks an earlier effective date based upon what he 
characterizes as the severity of his symptomatology prior to 
the filing of his claim with an emphasis on the reported 
Global Assessment of Functioning (GAF) evaluations.  The GAF 
is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  A GAF score of 51-60 indicates moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with peers or coworkers).  A GAF of 41-50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functions (e.g. no friends, 
unable to keep a job).  A GAF of 31-40 indicates some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing at school).  

The Board acknowledges that medical records pertaining to the 
period of time both prior to and subsequent to the filing of 
the veteran's February 29, 1996, claim do reflect a 
significant level of disability.  A June 1993 medical record 
lists a GAF score of 45 and VA domiciliary records dated in 
early 1996 also show psychiatric symptomatology of a 
significant nature.  A report of VA hospitalization from June 
to August 1996 reflects a GAF evaluation of 55.  A VA 
examination report dated in November 1996 reflects diagnoses 
that include PTSD and a GAF evaluation of 50.  A June 1997 
hospitalization report also sets forth a diagnosis of PTSD 
and a GAF evaluation of 55.

However, the record in this case clearly shows that the 
veteran's PTSD was not his only psychiatric disorder.  
Numerous medical records show that the veteran suffers from 
alcohol abuse and a personality disorder as well as PTSD.  
Medical records received from the Social Security 
Administration (SSA) dated from 1991 to 1994 indicate 
diagnoses of alcoholism, bipolar affective disorder, PTSD, 
and an avoidant personality disorder.  In April 1994, the 
veteran was granted social security disability benefits in a 
decision that found the veteran was severely impaired due to 
alcoholism, bipolar affective disorder, and an avoidant 
personality disorder.  A review of the reports of VA 
hospitalization from June to August 1996 and in June 1997, as 
well as the reports of VA examination dated in November 1996, 
and March 1997, reveals diagnoses of PTSD and a personality 
disorder.  The November 1996 VA examiner opined that a review 
of the veteran's records, interview information/observation, 
and current psychological testing suggested that at least 
part of his social and occupational impairment was due to a 
personality disorder and chronic alcohol dependence.  

The Board has considered the holding by the Court in 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), which 
precludes the Board from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  However, in this case, 
the March 1997 examiner (who also conducted the November 1996 
VA examination), reported that the veteran's personality 
disorder was likely responsible for at least 50 percent of 
the impairment.  Thus, there is medical evidence that 
differentiates between the veteran's service-connected PTSD 
and other nonservice-connected psychiatric disorders.  The 
medical records show that the veteran's symptoms were due, to 
a rather significant degree, to his nonservice-connected 
disorders.

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that it 
was factually ascertainable that there was an increase in 
PTSD symptomatology during the one-year period prior to 
February 29, 1996, which would warrant assignment of a 100 
percent rating.  The Board believes considerable weight 
should be given to the opinions of trained medical personnel 
who attributed a significant portion of the veteran's 
symptoms to a personality disorder and to an alcohol abuse 
disorder.  The symptoms attributable to these disorders are 
not for consideration.  Personality disorders are not 
injuries or disease within the meaning of applicable 
legislation for service connection.  38 C.F.R. § 3.303(c).  
In regard to the alcohol abuse disorder, the Board notes that 
in an October 1998 decision, the Board granted entitlement to 
service connection (but not compensation) for an alcohol 
abuse disorder secondary to PTSD.  This grant was affected by 
rating decision in April 1999 with the RO assigning an 
effective date of October 28, 1996.  Therefore, even if the 
grant of service connection for alcohol abuse had been for 
compensation purposes, there is no basis for considering any 
symptoms due to alcohol abuse during the one-year period 
prior to February 29, 1996.

It appears that it was a subsequent October 1997 examination 
report (in which a different examiner noted a diagnosis of 
only PTSD and concluded that most of the veteran's disability 
was due to PTSD) that led the RO in February 1998 to 
determine that a 100 percent evaluation was warranted for the 
veteran's service-connected PTSD.  It may therefore be argued 
that it was not until October 1997 that it was factually 
ascertainable that an increase in PTSD symptoms occurred to 
warrant a 100 percent rating and that the proper effective 
date should actually be the date of the October 1997 
examination rather than the date of receipt of claim selected 
by the RO.  

At any rate, it is clear that it was not factually 
ascertainable during the one-year period prior to the receipt 
of the veteran's claim on February 29, 1996, that such an 
increase in PTSD symptomatology had occurred.  Again, the 
earlier evidence received from the SSA showed diagnoses of 
alcoholism, bipolar affective disorder, and an avoidant 
personality disorder, and the veteran was found by that 
agency to be severely impaired due to those disorders.  
However, the 1994 SSA decision awarding disability did not 
indicate any findings of impairment based on PTSD.  
Furthermore, two VA examinations dated in November 1996 and 
March 1997 found at least part of the veteran's impairment to 
be due to his personality disorder and alcohol dependence.  
While there was some medical uncertainty as to the degree of 
impairment due only to PTSD, it was not until October 1997 
that it was determined by a medical professional that the 
PTSD was responsible for most of his impairment.  The 
preponderance of the evidence shows that until that time it 
was not factually ascertainable that an increase in PTSD to 
the level required for a 100 percent rating had occurred.

In further regard to the veteran's representative's reliance 
on GAF scores, the Board acknowledges a VA report showing 
treatment from February 21, 1996, to March 20, 1996, in 
connection with diagnoses of alcohol dependence, in 
remission, and PTSD, sets forth a GAF evaluation of 45.  It 
also reflects a finding by a medical examiner that the 
veteran's GAF score for the previous years was also 45.  
However, a June 1993 report also shows a GAF evaluation of 
45, thus suggesting that by looking only to the GAF scores, 
these was no increase within a year prior to February 1996, 
but only a continuation of a certain level of impairment of 
functioning.  The Board notes that the GAF scores assigned in 
1993 and 1996 are indicative of serious symptoms.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (Fourth Edition).  
However, GAF scores are not by themselves determinative of 
the level of disability for VA rating purposes.  Given the 
veteran's personality disorder and alcohol abuse disorder, 
and the findings of impairment due to such on VA examinations 
dated in November 1996 and March 1997, the Board believes it 
is reasonable to conclude that the reported GAF scores 
(unless otherwise indicated by the examiner) reflected 
impairment due to these other disorders as well as the PTSD.  
It is clear from the various medical reports which listed the 
several disorders that the reported GAF scores were intended 
to reflect the level of psychological, social and 
occupational functioning due to the combination of all 
diagnosed psychiatric disorders, not just PTSD.  

In sum, the Board concludes from the totality of evidence in 
this case that it was not factually ascertainable at any time 
prior to February 29, 1996, that a 100 percent evaluation was 
warranted for the veteran's service-connected PTSD.  In 
reaching this determination, the Board is unable to find such 
a state of approximate balance of the positive evidence with 
the negative evidence regarding any issue material to the 
determination in this matter so as to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


